Title: To George Washington from Joseph Mandrillon, 24 October 1786
From: Mandrillon, Joseph
To: Washington, George



General
Amsterdam [Holland] 24th Octr 1786.

Your Excellency gave me reason to hope in your last letter, that if the Statutes of the Cincinnati permitted it, you would do me the pleasure, Sir, to propose me in the next Assembly of 1787.
Permit me to repeat to your Excellency how much I shall feel myself flattered by being connected, by a new bond, to a Count[r]y & to Citizens who have had so much of my devotion & admiration. In consequence, I take the liberty, Mr President, to send you my address to that illustrious Assembly. It will be peculiarly agreeable to me to appear there under Aspices so respectable as those of your Excellency. If I am so happy as to

obtain this favour, it will be equally agreeable to me to announce it to the Marquis de la Fayette, who will be charmed at my adoption.
I understand that each member contributes something towards establishing a fund for the releif of the Widows & families of those who perished in the defence of their County. Think, Sir, how happy I shall be in taking a part in that humane & patriotic Contribution!
I have lately had a visit from Colo. Vernon, who travels with Milady Hamilton & returned to England. We conversed much upon American affairs & particularly about your Excellency whose Virtues he admires as much as myself—What pleasure did I feel in conversing with a person who was so well acquainted with America & her Liberator!
Accept (with the enclosed Verses) the Assurances of profound respect with which I shall never cease to have the Honor to be Your Excellency’s Most Hble & most Obedt Servt

Mandrillon


I recommend to your care the list of the Members which I have made mention of in my Memorial. Accept, I beseech you, before hand, of my Gratitude for it. I wait only for that to publish a new Edition of my work.

